Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-14-2022 has been entered.  Claims 1-2, 10, and 12 were amended.  Claim 14 was cancelled.  Claims 1-2 and 10-12 are pending and examined in this action.  

Drawings
The drawings are objected to because the New Sheet submitted on 5-4-2022 does not have a figure number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  in line 7, “prjecting parts” should be “projecting parts.” Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In re Claim 10, a rovered sheet roller was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This term is not found in the specification, nor is this labeled in the figures.  As such, a rovered sheet roller was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 10, “feeding a resin sheet and a processed sheet between a die and an ultrasonic horn, which is placed under the die and provided facing the die,” is indefinite.  It is unclear what is placed under the die, is it the resin sheet or is the horn under the die.  If it is the horn, the examiner suggests: “feeding a resin sheet and a processed sheet between a die and an ultrasonic horn, wherein the the ultrasonic horn is placed under the die and provided facing the die.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 10, “a rovered sheet roller” is indefinite.  It is unclear what is or is not a rovered sheet roller” as this structure is not found in the specification, nor is it labeled in the claims.  As such, it is unclear what is or is not a rovered sheet roller.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,756,880 to Graczyk in view of US2009/0211693 to Zawadzki in and US 2004/0011204 to Both.

The examiner notes that the claims are directed to an apparatus, and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In re Claim 1, Graczyk teaches an ultrasonic punching apparatus (see Fig. 4) comprising: 
a die (see Fig. 4, #21) on a surface of which are formed projecting parts (see Fig. 4, #27) corresponding to a hole pattern to be added to a processed sheet (see Fig. 4, web #25 has holes punched out of it);
an ultrasonic horn (see Fig. 4, ultrasonic horn #23) provided facing said die, the ultrasonic horn configured to output an ultrasonic wave toward the surface of the die (see abstract and Col. 1, ll. 65 – Col. 2, ll. 23); and
a conveyor roller configured to feed a resin sheet (see Fig. 4, rollers provided for sheets #29 and #25) and the processed sheet between the die and the ultrasonic horn with the resin sheet stacked below the processed sheet (see Fig. 4, rollers for provided sheets #29 and #25; see also Col. 2, ll. 11-14); and
an oscillator (the horn in Graczyk oscillates, and therefore disclosures structure that allows the horn #23 to oscillate, which reads on the claims) and an ultrasonic transducer (see Col. 3, ll. 4-16) that can drive the ultrasonic horn that is configured to output the ultrasonic wave toward the die to cause:
melting parts of the processed sheet corresponding to the projecting parts of the die (see Fig. 4, #30 – see abstract and Col. 2, ll. 11-14), 
melting parts of the resin sheet corresponding to the projecting parts of the die (see Fig. 4, #30 melted into #29; see also Col. 3, ll. 70-12),
the melted parts of the processed sheet to fall on the melted parts of the resin sheet, which is below the processed sheet (see Fig. 4, showing #30 moving, or falling from #25 onto #29 – the examiner notes that “below” was interpreted as closer to the horn in view of Applicant’s New Figure, submitted on 5-4-2022), and 
bonding of the melted parts of the processed sheet to the melted parts of the resin sheet (see Fig. 4, showing #30 bonded to #29); 
separation rollers, which are provided on an opposite side of the conveyer roller from the die and the ultrasonic horn, that are configured to separate the processed sheet and the resin sheet from the stacked state by guiding them in different directions (see Fig. 4, showing a roller for guiding #29 and a second roller for guiding #25 after the two webs have passed through the die and horn).

Graczyk does not teach the horn placed under the die;
 a product takeup roller that is configured to pull and wind the processed sheet that has passed between the die and the ultrasonic horn, Appl. No. 16/498,709Attorney Docket No. P58030and
a recovered sheet roller that is configured to pull and wind the resin sheet that has passed between the die and the ultrasonic horn. 

However, Zawadzki teaches that it is known in the art of perforating webs by the use of oscillating horns to provide
a product takeup roller that is configured to pull and wind the processed sheet that has passed between the die and the ultrasonic horn (see Zawadzki, Fig. 1 #9),  Appl. No. 16/498,709Attorney Docket No. P58030 
a recovered sheet roller that is configured to pull and wind the resin sheet that has passed between the die and the ultrasonic horn (see Zawadzki, Fig. 1, #8). 

In the same field of invention, perforating webs with oscillating horns, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, add the product tack up roller and the recovered sheet roller taught by Zawadzki to the device of Graczyk.  Doing so is the use of a known structure to yield predictable results, namely collect the webs (see MPEP 2143, I, A).  The product take up roller and recovered sheet roller of Zawadzki would ensure that the webs are collected in one device and not spun out all over the factory floor.  This ensures that the product and the waste are easy to collect and transport. 

Further Both teaches that it is known in the art of oscillating horns to provide the horn above the die (see Both, Fig. 7) as well as the horn below the die (see Both, Fig. 8).  In the same field of invention, oscillating horns used with rotating drums, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the horn below the die.  Doing so is the substation of one known arrangement for another known arrangement to cause the workpiece to be processed (see MPEP 2143, I, B).  The Examiner notes that so long as the workpiece is between the horn and the rotating drum, the horn can be placed above or below the rotating drum. 

	In re Claim 10, Graczyk teaches an ultrasonic punching method (see Fig. 4) comprising:
feeding a resin sheet and a processed sheet between a die and an ultrasonic horn (see Fig. 4, die #21 and horn #23), and provided facing the die, with the resin sheet stacked below the processed sheet (see Fig. 4, showing #30 moving, or falling from #25 onto #29 – the examiner notes that “below” was interpreted as closer to the horn in view of Applicant’s New Figure, submitted on 5-4-2022); 
driving the ultrasonic horn to output an ultrasonic wave towards the die to cause (see Fig. 4, #30 – see abstract and Col. 2, ll. 11-14): 
melting parts of the processed sheet corresponding to projecting parts of the die (see Fig. 4, #30 – see abstract and Col. 2, ll. 11-14), 
melting parts of the resin sheet corresponding to the prjecting parts of the die (see Fig. 4, #30 melted into #29; see also Col. 3, ll. 70-12), 
the melting parts of the processed sheet to fall on the melted parts of the resin sheet, which is below the processed sheet (see Fig. 4, showing #30 moving, or falling from #25 onto #29 – the examiner notes that “below” was interpreted as closer to the horn in view of Applicant’s New Figure, submitted on 5-4-2022), and 
bonding of the melted parts of the processed sheet to the melted parts of the resin sheet (see Fig. 4, showing #30 bonded to #29);
pulling the processed sheet and the resin sheet from the stacked state after passing between the die and the ultrasonic horn; and separating the processed sheet and the resin sheet from the stacked state by guiding them in different directions (see Fig. 4, showing a roller for guiding #29 and a second roller for guiding #25 after the two webs have passed through the die and horn).

Graczyk does not teach the horn placed under the die;
winding the processed sheet that has passed between the die and the ultrasonic horn with a product takeup roller; and 
pulling and winding the resin sheet that has passed between the die and the ultrasonic horn with a rovered sheet roller.
However, Zawadzki teaches that it is known in the art of perforating webs by the use of oscillating horns to provide structure to:
wind the processed sheet that has passed between the die and the ultrasonic horn with a product takeup roller (see Fig. 1, #9); and 
pull and winding the resin sheet that has passed between the die and the ultrasonic horn with a rovered sheet roller (see Zawadzki, Fig. 1, #8).
In the same field of invention, perforating webs with oscillating horns, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, add the product tack up roller and the recovered sheet roller taught by Zawadzki to the device of Graczyk.  Doing so is the use of a known structure to yield predictable results, namely collect the webs (see MPEP 2143, I, A).  The product take up roller and recovered sheet roller of Zawadzki would ensure that the webs are collected in one device and not spun out all over the factory floor.  This ensures that the product and the waste are easy to collect and transport. 

Further Both teaches that it is known in the art of oscillating horns to provide the horn above the die (see Both, Fig. 7) as well as the horn below the die (see Both, Fig. 8).  In the same field of invention, oscillating horns used with rotating drums, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the horn below the die.  Doing so is the substation of one known arrangement for another known arrangement to cause the workpiece to be processed (see MPEP 2143, I, B).  The Examiner notes that so long as the workpiece is between the horn and the rotating drum, the horn can be placed above or below the rotating drum. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,756,880 to Graczyk in view of US2009/0211693 to Zawadzki in and US 2004/0011204 to Both, and further in view of US 5,879,494 to Hoff. 

 	In re Claim 2, modified Graczyk, in re Claim 1, does not teach teaches wherein tips of the projecting parts of the die are thin substantially rod shaped, and ends of the tips are configured to be flat.  However, Zawadzki teaches: Through suitable design of the protuberances on the counter-roller, the holes made may be of shapes other than a circular shape, for example oval or rectangular, the examiner notes that a circular shape would equate for a thin rod-shaped protrusion, as is illustrated Fig. 2 of Cotton).

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the protuberance any reasonable shape depending upon the size and shape of the hole desired by the user.  As such, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the shape round wherein tips of the projecting parts of the die are thin substantially rod shaped in order to make a circular hole. 

In addition, Hoff teaches that it is known in the art of aperturing thin sheet materials with ultrasonic horns to provide the protuberances wherein ends of the tips are configured to be flat (see Hoff Figs. 1-2 #34).  In the same field of invention, aperturing thin sheet materials with ultrasonic horns, to provide a flat tip, as taught by Hoff.  Doing so is the substation of one known type of structure for another type of structure for forming holes with an ultrasonic horn on a web (see MPEP 2143, I, B).  The use of a known shape would have been within the level of ordinary skill in the art. of



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,756,880 to Graczyk in view of US2009/0211693 to Zawadzki in and US 2004/0011204 to Both, and further in view of GB 2205202A. 

In re Claim 12, Zawadzki does not teach further comprising arranging a plurality of sets of a basic length die of a length shorter than a width of the processed sheet and a plurality of ultrasonic horns of a length corresponding to the basic length die aligned in a width direction of the processed sheet and outputting ultrasonic waves from the respective ultrasonic horn of the plurality of ultrasonic horns toward the surfaces of corresponding basic length die of the plurality of basic length dies.

However, GB 2205202A teaches that it is known in the art to provide a die with a length shorter than a width of the processed sheet (see GB 2205202A, Fig. 1, #18 is wider than #12), and a plurality of ultrasonic horns of a length corresponding to the basic length die aligned in a width direction of the processed sheet and outputting ultrasonic waves from the respective ultrasonic horn of the plurality of ultrasonic horns toward the surfaces of corresponding basic length die of the plurality of basic length dies (see GB 2205202A, Fig. 1, #16/#16/#16).

In the same field of invention, ultrasonic horn/die devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a device with multiple horns on a die with a “wide” work piece.  Doing so allows the user to have a wide workpiece that is cut/processed.  In other words, if the user wanted to cut a wider workpiece than that in modified Graczyk, he or she would employ the structure taught by GB 2205202A.  

Further, it would have been obvious to one of ordinary skill in the art to use multiple dies, as illustrated by GB2205202A, as it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).  Here, adding additional dies would allow the user to have an even wider workpiece.  In other words, if the user wanted to cut a wider workpiece than that in modified Graczyk, he or she would employ add additional dies. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that US 8,177,931 to Zawadzki does not read on the claims.  The Examiner notes that Claim 1 is an apparatus claim. As such, in order to differentiate between the structure of the prior art, the claims must structurally differentiate from the prior art.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Here, US 3,756,880 to Graczyk, provides the structure that would reads on applicant’s claim 1 and 10.  Applicant argues that “it should be appreciated that the oscillator and the ultrasonic transducer of the instant application are adjustable to cause for melting parts of the processed sheet corresponding to the projecting parts of the die, melting parts of the resin sheet corresponding to the projecting parts of the die, the melted parts of the processed sheet to fall on the melted parts of the resin sheet, which is below the processed sheet, and bonding of the melted parts of the processed sheet to the melted parts of the resin sheet. Zawadzki makes no disclosure nor suggestion of the aforementioned feature.”  The Examiner notes that US 3,756,880 to Graczyk teaches the structure able to perform these functional limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724